Case 3:16-cv-02595-D Document 109 Filed 04/25/19                   Page 1 of 1 PageID 2056


                        UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

 ALFREDO LOPEZ and JULIO                       §
 HUESCA; Individually and on behalf            §
 of all others similarly situated,             §
                                               §
       Plaintiffs,                             §
                                               §
 v.                                            §      CIVIL ACTION NO. 3:16-CV-2595-D
                                               §
 RELIABLE CLEAN-UP AND                         §
 SUPPORT SERVICES, LLC,                        §
 RELIABLE BROTHERS                             §
 CONSTRUCTION, LLC, DANIEL                     §
 SANTOS, and LUCIANO SANTOS,                   §
                                               §
       Defendants,                             §

      ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION TO EXTEND
                              TIME

          Defendants’ Unopposed Motion to Extend Time to respond to Plaintiffs’ Motion

 for Attorney’s fees (Doc # 102) is GRANTED, and Defendants’ time to respond is

 extended through May 24, 2019.


          SIGNED April 25, 2019.



                                                   ____________________________________
                                                   SIDNEY A. FITZWATER
                                                   SENIOR JUDGE




 ALFREDO LOPEZ, ET.AL. VS. RELIABLE CLEAN-UP AND SUPPORT SERVICES, LLC, ET.AL. – DEF’S UNOPP MTN
 TO EXTEND TIME – ORDER – SOLO PAGE
